Citation Nr: 9926010	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-10 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R0) in 
No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for heart disease, claimed 
to be secondary to tobacco use.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from July 1950 to May 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the February 1998 rating decision in which the 
RO denied service connection for heart disease, claimed to be 
associated with tobacco use.  

In September 1984, the RO denied service connection for heart 
disease secondary to service-connected disabilities.  In 
February 1996, the Board held that the veteran had not 
submitted new and material evidence to reopen that claim.  
The claim for service connection for heart disease as 
secondary to tobacco use has not been previously considered 
and will be reviewed on a de novo basis.  


FINDINGS OF FACT

The appellant has not presented competent evidence to show 
that the heart disability is related to tobacco use during 
his active service.  


CONCLUSION OF LAW

The appellant's claim for service connection for heart 
disease, claimed to be secondary to tobacco use, is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Without evidence showing that a disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The veteran contends that he has a heart disability related 
to his tobacco use during his active service.  He states that 
he began smoking cigarettes during the 1950s when he served 
in the Korean conflict.  It is his belief that his smoking 
resulted in the development of his heart disease.  However, 
the veteran is advised that where the determinative issues 
involve questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection.  

For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco use in 
the line of duty during active military service.  See 
VAOPGCPREC 2-97 (O.G.C. Prec. 2-97).  I note in the veteran's 
case, the claim for service connection based on tobacco use 
in service was filed in December 1997.  

The veteran's post service treatment records verify the 
presence of cardiovascular disease.  However, the veteran's 
service medical records do not make any reference to his 
smoking during the time of his active service.  Reports 
compiled during his post-service years identify the veteran 
as a heavy smoker.  I note in addition, that these reports do 
not indicate a date of origin for the veteran's cigarette 
smoking.  

The veteran has not submitted any competent evidence that 
would establish a nexus between the current complaints and 
injury or disease during his active service.  The appellant's 
contentions related to his smoking since active service are 
probative to the extent that they suggest a continuity of 
symptomatology from the veteran's military service.  
38 C.F.R. 3.303(b).  However, in this case, lay evidence of 
continuity of symptoms is not sufficient, but a medical nexus 
is needed.  See Savage v. Gober, 10 Vet. App. 488; Falzone v. 
Brown, 8 Vet. App. 398 (1995).  In this case, competent 
medical evidence is needed to identify the extent of injury 
in service, in other words, to identify a proper diagnosis 
and etiology.  Medical opinion is necessary to show that the 
current clinical findings are related to the veteran's 
inservice complaint.  In other words, the veteran must submit 
competent medical evidence that current heart disability is 
related to tobacco use in service or that establishes a 
diagnosis nicotine dependence secondary dating back to his 
active service.  Both of these factors are absent in the 
present case.  

On behalf of his claim for service connection, the appellant 
submitted a statement from N. Bratton, M.D., who states that:  

This letter is in regard to [the 
veteran], a patient of mine for the past 
several years.  [The veteran] has a 
dilated ischemic cardiomyopathy secondary 
to myocardial infarctions.  He had 
coronary artery bypass grafting in 1996.  
[The veteran] started smoking when the 
rations he received in the 1950s 
contained cigarettes and he continued 
smoking for thirty-six some odd years 
until after his first myocardial 
infarction.  Fortunately he was 
intelligent enough to realize at that 
time that smoking was damaging his health 
and contributing to his arteriosclerotic 
process and stopped smoking on his own.  

Unfortunately, as everyone in the health 
community knows, cigarettes contribute to 
the formation of atherosclerotic plaque 
and this process had already begun in 
[the veteran] before he stopped smoking.  

I do not believe there is any question in 
the literature of the causation between 
cigarette smoking and heart disease."  

A close review of Dr. Bratton's report shows that she linked 
the veteran's heart disease to the veteran's smoking 
generally.  It is noted that the veteran smoked for over 40 
years after service.  

Neither Dr. Bratton nor any other trained medical 
professional has linked the veteran's heart disease to 
smoking during his approximately 10 months of active service.  

Evidence which links a current disability to post service 
injury is not sufficient.  A well grounded claim requires 
evidence from a doctor or other medical professional which 
links the current disability to disease or injury in service.  
Here, there is no medical opinion that the veteran's 
inservice smoking resulted in current disability.  The 
veteran was separated from service in the early 1950s, and 
continued to smoke for a period of close to 40 years 
thereafter.  In other words, the information lacking in this 
statement is a connection between inservice tobacco use and 
heart disability.  In the absence of such evidence, the 
appellant's claim for service connection for a heart 
disability, claimed to be secondary to tobacco use, is not 
well grounded.  Therefore, there is no duty to assist the 
appellant in order to comply with the provisions under 
38 U.S.C.A. § 5107.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  The veteran has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  


ORDER

The veteran's claim for service connection for heart disease, 
claimed to be associated with tobacco use is not well 
grounded.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


